Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the AFCP 2.0 filed on 10/26/2021.
3.	Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
4	 The following is an examiner's statement of reasons for allowance: None of the prior art of record taken singularly or in combination teaches or fairly suggests receiving, by the network device and from the OTT application of the end device, a SIP REGISTER that includes a parameter and a parameter value indicating to link the second identity to the first identity based on an identifier of the OTT application, and that the second identity is to be provided a quality of service afforded by the first identity for the communication service; storing, by the network device in response to receiving the SIP REGISTER, first data indicating that the first identity and the second identity are linked and  waiting, by the network device in response to the receiving of the SIP Offerless INVITE, the SIP REFER, or the SIP INVITE, for a SIP INVITE from the native application of the end device. Therefore, the above identified limitations, when taken in combination with the other supporting features as specifically recited in the independent claims, are found to be allowable over the prior art of record.


Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday-Friday 7:00 am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11/03/2021
/KIDEST MENDAYE/Examiner, Art Unit 2457